[Cite as State v. Cook, 2020-Ohio-4890.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


STATE OF OHIO,                                  :        OPINION

                 Plaintiff-Appellee,            :
                                                         CASE NO. 2020-G-0247
        - vs -                                  :

DENNIS G. COOK,                                 :

                 Defendant-Appellant.           :


Criminal Appeal from the Geauga County Court of Common Pleas.
Case No. 2016 C 000002.

Judgment: Affirmed.


James R. Flaiz, Geauga County Prosecutor, and Nicholas A. Burling, Assistant
Prosecuting Attorney, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH
44024 (For Plaintiff-Appellee).

Dennis G. Cook, pro se, PID: A691-020, Southern Ohio Correctional Facility, 1724
State Route 728, P.O. Box 45699, Lucasville, OH 45699 (Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Dennis G. Cook, appeals from the March 18, 2020 order of the

Geauga County Court of Common Pleas, which denied his pro se Motion for

Reconsideration to Correct Illegal Sentence. The judgment is affirmed.

        {¶2}     On July 25, 2016, appellant pled guilty to aggravated robbery, kidnapping,

and carrying a concealed weapon. On September 26, 2016, the trial court imposed a

seven-year prison sentence for aggravated robbery, a six-year prison sentence for
kidnapping, and an eighteen-month prison sentence for carrying a concealed weapon.

The trial court ordered the aggravated robbery and kidnapping sentences to run

consecutively with each other and concurrent to the sentence for carrying a concealed

weapon, for a total prison sentence of thirteen years.

       {¶3}   This court affirmed appellant’s convictions on direct appeal, rejecting his

argument that the convictions for aggravated robbery and kidnapping should have

merged for purposes of sentencing. State v. Cook, 11th Dist. Geauga No. 2016-G-

0096, 2018-Ohio-788, ¶7-18.

       {¶4}   While his direct appeal was pending, appellant filed a Petition to Vacate or

Set Aside Judgment of Conviction or Sentence. On December 26, 2018, appellant filed

a Motion to Correct Illegal Sentence Pursuant to O.R.C. 2941.25(A). On May 13, 2020,

appellant filed a Motion for Reconsideration to Correct Illegal Sentence Pursuant to R.C.

2941.25(A).    In all three of these motions, appellant continued to argue that his

convictions for aggravated robbery and kidnapping should have merged. All three were

denied by the trial court on the basis of res judicata.

       {¶5}   Appellant noticed this appeal from the trial court’s denial of his Motion for

Reconsideration. He raises four assignments of error for our review:

              [1.] The trial court erred when it imposed separate sentences for
              offense[s] that arose from the same conduct, were not committed
              separately or with separate animus, and should have been merged
              for sentencing purposes under R.C. 2941.25.

              [2.] The trial court erred in denying appellant-defendant’s motion as
              res judicata.

              [3.] The trial court erred in imposing a maximum sentence of
              eighteen months twice to be served concurrent with appellant-
              defendant’s separate convictions, thus violating appellant-
              defendant’s right to be free from multiple punishments for one or
              the same crime.


                                              2
             [4.] The trial court erred by imposing that appellant-defendant serve
             a period of incarceration concurrent to two consecutive sentences
             violating appellant’s 5th and 14th Amendment rights.

      {¶6}   On appeal, appellant again contends the trial court should have merged

the offenses of robbery and kidnapping for purposes of sentencing, instead of imposing

consecutive sentences for what he asserts was one offense. He also contends the trial

court erred in imposing the maximum sentence for carrying a concealed weapon and

that the trial court violated his Fifth and Fourteenth Amendment rights.          Finally,

appellant argues the trial court erred in concluding his motion for reconsideration was

barred by the doctrine of res judicata. None of these arguments have merit.

      {¶7}   “Under the doctrine of res judicata, a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or any claimed lack of

due process that was raised or could have been raised by the defendant at the trial,

which resulted in that judgment or conviction, or on an appeal from that judgment.”

State v. Perry, 10 Ohio St. 2d 175 (1967), paragraph nine of the syllabus.            “The

determination of whether an action is barred by the doctrine of res judicata is a question

of law which an appellate court reviews de novo.” Miller v. Lagos, 11th Dist. Trumbull

No. 2008-T-0014, 2008-Ohio-5863, ¶15, citing Rossow v. Ravenna, 11th Dist. Portage

No. 2001-P-0036, 2002 WL 480061, *2 (Mar. 29, 2002).

      {¶8}   The claim raised in appellant’s first assignment of error was previously

raised and rejected on direct appeal. See Cook, supra, at ¶16-17 (“[W]e conclude the

instant offenses were committed with a separate animus sufficient to support separate

convictions. * * * The trial court did not err in failing to merge these convictions for

purposes of sentencing, as the offenses are not allied offenses of similar import under


                                            3
the circumstances of this case.”). The claims raised in appellant’s third and fourth

assignments of error could have, and should have, been raised on direct appeal.

Accordingly, appellant was barred by res judicata from raising each of these claims in

his Motion for Reconsideration. The trial court did not err in denying his motion on that

ground. Appellant is further barred from again raising these claims in the context of this

appeal.

        {¶9}   Appellant’s assignments of error are without merit.

        {¶10} We additionally note that a motion for reconsideration of a final judgment

is, in essence, a nullity. State v. Cozzone, 11th Dist. Geauga No. 2017-G-0141, 2018-

Ohio-2249, ¶34, citing Pitts v. Ohio Dept. of Transp., 67 Ohio St. 2d 378, 379 (1981). An

appeal from the dismissal of such a motion may be subject to sua sponte dismissal for

lack of a final, appealable order. See State v. Shaffer, 11th Dist. Geauga No. 2009-G-

2929, 2009-Ohio-6707; State v. Dwyer, 11th Dist. Lake No. 2015-L-108, 2015-Ohio-

5220.

        {¶11} Finally, should appellant consider raising these barred claims in the future,

we direct him to the Ohio Rules of Appellate Procedure, which provide, in part: “If a

court of appeals shall determine that an appeal is frivolous, it may require the appellant

to pay reasonable expenses of the appellee including attorney fees and costs.” App.R.

23 (“Damages for Delay”).

        {¶12} The judgment of the Geauga County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.


                                             4